Citation Nr: 1620357	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis, to include as due to service-connected asthma and sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue has been remanded multiple times by the Board in January 2004, November 2010, September 2012, June 2013, December 2013, August 2014, and April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative if further action is required on their part.


REMAND

While further delay is regrettable, the Board finds that another remand is warranted, as the AOJ has failed to ensure compliance with prior remand directives. 

In its April 2015 remand, the Board requested that the Veteran's claims file be provided to a VA otolaryngologist or other appropriate physician to review the Veteran's pertinent medical records in order to obtain a nexus opinion regarding the clinical relationship between the Veteran's claimed bronchitis and her period of military service and her service-connected asthma and sinusitis.  The Board requested that the opinion include a detailed supportive rationale and discussion.  

The resultant November 2015 VA opinion is inadequate.  Specifically, the examiner confusingly discusses the lack of a diagnosis of sinusitis during or since service, then concludes there is no relationship between sinusitis and bronchitis.  Critically, there is no discussion of whether the Veteran's bronchitis was directly related to service, was aggravated by sinusitis, or was caused or aggravated by her asthma.  Therefore, as there has not been substantial compliance with the Board's April 2015 remand order, another remand for an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law which it fails to ensure compliance).  Any updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then refer the Veteran's claims file to a physician other than the November 2015 VA examiner for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the reviewing physician determines otherwise.  The examiner should review the claims file and address the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that bronchitis had its onset in or is otherwise related to the Veteran's military service, to include treatment for bronchitis in September 1987.  In rendering an opinion, a current diagnosis of bronchitis must be conceded even if there is no recent history of the condition, as bronchitis has been diagnosed during the appeal period (see July 2003 VA treatment record). 

Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  The examiner should address the Veteran's assertions and post-service medical records showing ongoing treatment for bronchitis since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

b. Whether it is at least as likely as not (50 percent probability or greater) that bronchitis is proximately due to service-connected asthma and/or sinusitis.  

c. Whether it is at least as likely as not (50 percent probability or greater) that bronchitis is aggravated (permanently worsened beyond the natural progression of the disease) by service-connected asthma and/or sinusitis.  

3. After undertaking the development above and any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




